Exhibit 10.1

 

Vital Images, Inc.

5850 Opus Parkway, Suite 300

Minnetonka, MN 55343-4414

 

April 25, 2011

 

Michael H. Carrel

4607 Wooddale Avenue

Edina, MN  55424

 

Dear Michael:

 

Reference is made to the employment agreement between Michael Carrel
(“Executive”) and Vital Images, Inc. (the “Company”) dated as of January 21,
2008 (the “Employment Agreement”).  Capitalized terms used herein without
definition shall have the meanings assigned to such terms under the Employment
Agreement or under the Agreement and Plan of Merger (the “Merger Agreement”),
dated as of the date hereof, by and among Toshiba Medical Systems Corporation
(the “Acquirer”), Magenta Corporation, and the Company.  Executive and the
Company hereby agree to amend certain provisions under the Employment Agreement,
effective as of the dates designated below, as follows:

 

1.             Limitations on Company Equity Rights.  Effective as of the date
hereof, Section 2.3 of the Employment Agreement is hereby amended to insert the
paragraph below as a new Section 2.3(c) immediately following Section 2.3(b):

 

“Notwithstanding any other provision of this Agreement or of any option or other
stock award agreement  to the contrary, Executive shall not exercise any Company
stock option (other than purchase rights under the Company’s Employee Stock
Purchase Plan with respect to the offering period that began on April 1, 2011)
during the period commencing upon the closing of the Acquirer’s tender offer as
contemplated under the Merger Agreement and ending on the earlier of (i) the
Closing Date and (ii) the termination of the Merger Agreement.”

 

2.             Restriction on Competition.  Effective as of the Closing Date,
Sections 3.4, 3.5, 3.6, 3.7 and 3.8 of the Employment Agreement are hereby
amended to provide that all references therein to the “Company” shall be deemed
to include the Acquirer’s healthcare imaging and informatics solution business
unit, and all references to the Company’s “products and services” shall mean all
products and services being actively sold by the Company at the time of
Employee’s termination or under development for release within twelve (12)
months of such termination.

 

3.             Resignation of Executive.  Effective as of the Closing Date,
Executive acknowledges and agrees that Executive shall not have “Good Reason” to
terminate his employment following the Closing Date (i) pursuant to
Section 4.1(b) of the Employment Agreement, because of a change in Executive’s
status as an executive officer of the Company that occurs solely as a result of
the consummation of the transactions contemplated by the Merger Agreement and/or
the Company ceasing to be publicly owned as a result thereof, or (ii) pursuant
to Section 4.1(d) of the Employment Agreement solely as a result of  the
elimination of Executive’s eligibility to receive any new equity compensation
under any of the

 

--------------------------------------------------------------------------------


 

Company’s equity based compensation plans, including without limitation, the
Company’s Employee Stock Purchase Plan.  In addition, “Good Reason,” as defined
in Section 4.1(b) of the Employment Agreement, also includes any material
adverse change in Executive’s status or position as an executive officer of the
Company (including its Successor as defined under the Merger Agreement) as a
result of a material diminution of Executive’s duties, responsibility or
authority, as in effect immediately after the consummation of the transactions
contemplated by the Merger Agreement (except in connection with termination of
Executive’s employment in accordance with Section 4.3 of the Employment
Agreement).

 

4.             Termination by Company; Medical Insurance Benefits.  Effective as
of the Closing Date,  Executive acknowledges and agrees that for purposes of
Section 4.2 of the Employment Agreement, Executive shall have no rights to
receive severance pay unless Executive shall have delivered (and not revoked)
the release of claims described therein to the Company within the 65-day period
immediately following the date of Executive’s termination of employment (and the
Company shall deliver such release of claims to Executive no later than two days
following the date of Executive’s termination of employment). For the avoidance
of doubt, the period during which Executive will be eligible for continuation
coverage pursuant to COBRA will commence on the date of Executive’s termination
of employment. A form of such release is attached hereto as Exhibit A.

 

5.             Compliance with IRC Section 409A.  Effective as of the Closing
Date, Article V of the Employment Agreement is hereby amended to insert a new
Section 5.7 immediately following Section 5.6:

 

“5.7         Compliance with IRC Section 409A.  Notwithstanding anything herein
to the contrary, (i) if at the time of Executive’s termination of employment
with the Company Executive is a “specified employee” as defined in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the deferral
of the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code without any accelerated or additional tax) and
(ii) if any other payments of money or other benefits due to Executive hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that is reasonably
expected not to cause such an accelerated or additional tax. For purposes of
Section 409A of the Code, each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of the Section 409A of the
Code, and, to the extent required by Section 409A of the Code, references herein
to Executive’s “termination of employment” shall refer to Executive’s
“separation from service” (within the meaning of Section 409A) with the Company
(as defined to include any affiliates required to be taken into account for that
definition of separation from service).  To the extent any reimbursements or
in-kind benefits due to Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code,

 

--------------------------------------------------------------------------------


 

any such reimbursements or in-kind benefits shall be paid to Executive in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).

 

6.             Except as provided in Section 1 above, this letter amendment to
the Executive’s Employment Agreement will not be effective unless and until
(a) Executive and the Acquirer execute a separate agreement setting forth a
retention bonus plan; and (b) the transactions set forth in the Merger Agreement
are consummated.  Except as specifically amended as set forth above, the
Employment Agreement shall remain in full force and effect according to its
terms. Except as specifically provided herein, nothing contained in this letter
amendment is intended to affect Executive’s or the Company’s existing or
continuing rights or obligations under the Employment Agreement, as modified
hereby.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

VITAL IMAGES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ian Nemerov

 

 

 

Ian Nemerov

 

 

 

Vice President, General Counsel & Secretary

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Michael H. Carrel

 

 

Michael H. Carrel

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE OF CLAIMS

 

(for Employment Agreement)

 

This Agreement and Release, dated as of                         , 20     (the
“Release”), is entered into by and between Michael H. Carrel (“Executive”) and
Vital Images Inc. or its successor (“Vital”) under the Agreement and Plan of
Merger dated April     , 2011, by and among Vital Images Inc., Toshiba Medical
Systems Corporation (the “Acquirer”) and Magenta Corporation (the “Merger
Agreement”).

 

WHEREAS, Executive is currently employed with Vital; and

 

WHEREAS, Executive is separated from Vital, effective as of             , 20    
(“Separation Date”).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Release and other good and valuable consideration, Executive and Vital
hereby agree as follows:

 

1.             If Executive is entitled to receive severance pay and other
benefits (the “Severance Benefits”) in accordance with the terms and conditions
of Section [4.1/4.2] of the employment agreement by and between Executive and
Vital, dated as of January 21, 2008, and amended April     , 2011 in connection
with the signing of the Merger Agreement (as so amended, the “Employment
Agreement”), no such Severance Benefits shall be paid or provided unless
Executive timely executes and delivers the Release to Vital and Executive does
not revoke this Release pursuant to Section 5 below.

 

2.             As consideration for the payments and benefits described above,
Executive releases Vital, all of its subsidiaries and parents, equityholders,
agents, representatives, administrators, trustees, attorneys, insurers,
fiduciaries, directors, officers and all employees of these (collectively
“Released Parties”), on behalf of Executive and Executive’s heirs, successors,
agents, representatives, executors and assigns, from any and all causes of
action and claims of any nature whatsoever, known or unknown, arising from
Vital’s employment of Executive, his termination of employment, any agreement
entered into between Executive and any of the Released Parties, rights under the
Released Parties’ policies and procedures, or any other matter or event
occurring prior to the date of this Release (“Claims”), including, without
limitation, claims arising under federal, state, or local laws prohibiting
wrongful termination, employment discrimination, age discrimination, including
claims under the Age Discrimination In Employment Act of 1967, as amended
(“ADEA”), the National Labor Relations Act, the Civil Rights Act of 1991, the
Americans with Disabilities Act of 1990, Title VII of the Civil Rights Act of
1964, the Employee Retirement Income Security Act of 1974, the Family Medical
Leave Act, the Equal Pay Act, the Securities Act of 1933, the Securities
Exchange Act of 1934, the Rehabilitation Act of 1973, the Worker Adjustment and
Retraining Notification Act, the

 

--------------------------------------------------------------------------------


 

Minnesota Human Rights Act, the Minnesota Fair Labor Standards Act, the
Minnesota Payment of Wages Act and any provision of Minnesota Statutes Chapters
177, 181 or 363A, each as amended, or claims growing out of any legal
restrictions on Vital’s right to terminate its employees, any and all claims in
contract or in tort, and any claims pursuant to any federal or state wage and
hour laws; provided, that Executive does not waive or release Claims (i) with
respect to any vested right Executive may have under any employee pension or
welfare benefit plan of Vital, (ii) any rights to indemnification Executive may
have under the Employment Agreement or Vital’s charter and by-laws, (iii) with
respect to the right to enforce this Release or those provisions of the
following agreements that are applicable to Executive and expressly survive the
termination of Executive’s employment with Vital: the Employment Agreement; the
change in control agreement by and between Executive and Vital dated as of
May 16, 2005 and amended April     , 2011; and the Retention Bonus Plan letter
agreement between Executive and Vital dated as of April     , 2011, or (iv) any
rights to unemployment compensation under applicable state law. Executive
acknowledges that nothing contained in this Release is to be construed as an
admission by the Released Parties that they have acted wrongfully with respect
to the Executive or that the Executive has any right against the Released
Parties.

 

THIS MEANS THAT, BY SIGNING THIS RELEASE, EXECUTIVE WILL HAVE WAIVED ANY RIGHT
EXECUTIVE MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST THE RELEASED
PARTIES BASED ON ANY ACTS OR OMISSIONS OF THE RELEASED PARTIES UP TO THE DATE OF
THE SIGNING OF THIS RELEASE.  NOTWITHSTANDING THE ABOVE, NOTHING IN THIS RELEASE
SHALL PREVENT THE EXECUTIVE FROM (I) INITIATING OR CAUSING TO BE INITIATED ON
EXECUTIVE’S BEHALF ANY COMPLAINT, CHARGE, CLAIM OR PROCEEDING AGAINST VITAL
BEFORE ANY LOCAL, STATE OR FEDERAL AGENCY, COURT OR OTHER BODY CHALLENGING THE
VALIDITY OF THE WAIVER OF EXECUTIVE’S CLAIMS UNDER ADEA CONTAINED IN THIS
RELEASE (BUT NO OTHER PORTION OF SUCH WAIVER); OR (II) INITIATING OR
PARTICIPATING IN (BUT NOT BENEFITING FROM) AN INVESTIGATION OR PROCEEDING
CONDUCTED BY THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION WITH RESPECT TO ADEA.

 

3.             Vital will not provide any of the Severance Benefits unless
Executive returns all of Vital’s property, including, without limitation, credit
cards, tools, keys, customer files, company brochures, business plans or other
business documents, and other items in the possession of Executive on or before
the Separation Date.  In addition, Executive must provide Vital with passwords
to all computers and programs used by Executive while employed at Vital.

 

4.             Executive agrees that if Executive breaches any promise made by
Executive in this Release or in the Employment Agreement, Vital will be entitled
to recover any sum of money paid to Executive as specified above (other than
vacation and wages paid for hours worked prior to Separation Date), in addition
to recovery of all damages which Vital may suffer as a result of such breach. 
Further, all Severance Benefits provided under the Employment Agreement are
subject to termination in the event of such breach.

 

5.             Executive acknowledges that Executive has been given [twenty-one
(21)/forty-five (45)] days from the date of receipt of this Release to consider
all of the provisions of the Release and, to the extent Executive has not used
the entire [21/45]-day period prior to executing the Release, Executive does
hereby knowingly and voluntarily waive the remainder of said [21/45]-

 

--------------------------------------------------------------------------------


 

day period.  EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE
CAREFULLY, HAS BEEN ADVISED BY VITAL TO CONSULT AN ATTORNEY AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH
EXECUTIVE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASED PARTIES,
AS DESCRIBED HEREIN AND THE OTHER PROVISIONS HEREOF.  EXECUTIVE ACKNOWLEDGES
THAT EXECUTIVE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN
THIS RELEASE AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

 

EXECUTIVE IS ADVISED THAT EXECUTIVE HAS FIFTEEN (15) DAYS FROM THE DATE THIS
RELEASE WAS SIGNED BY EXECUTIVE TO REVOKE (RESCIND) THIS RELEASE. To be
effective, the rescission must be in writing, and must be delivered within 15
calendar days by mail or hand delivery.  If the rescission is delivered by mail,
it must be (1) postmarked within the 15-day period; (2) properly addressed to
the Director, Human Resources and Administration of Toshiba Medical Research
Institute USA, Inc. at 2441 Michelle Drive, Tustin, CA 92780, and sent by
certified mail return receipt requested.   In the event of such
revocation/rescission, Executive will return all Severance Benefits paid to
Executive.  Further, Vital will stop paying for all Severance Benefits as
specified in the Employment Agreement.

 

6.             Executive agrees to keep the terms of this Release strictly
confidential and, except as may be required by any applicable law, agrees not to
disclose the terms or substance of this Release to any third party except any
member of his immediate family, his attorney(s), his tax advisor, his financial
planner or any executive employee of Vital who is asked to consider and execute
a similar release; provided that Executive notifies any such third party that
the terms of this Release must be kept strictly confidential.

 

7.             Executive represents and agrees that Executive has carefully read
and fully understands all of the provisions of this Release, and that Executive
is voluntarily entering into the Release.

 

EXECUTIVE IS ADVISED TO CONSULT WITH EXECUTIVE’S PRIVATE ATTORNEY BEFORE SIGNING
THIS RELEASE.

 

 

MICHAEL H. CARREL

 

 

 

 

 

 

 

 

By:

 

 

Dated:

 

 

 

 

 

 

 

 

 

VITAL IMAGES INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Dated:

 

 

--------------------------------------------------------------------------------